In an action, inter alia, to recover damages for unfair competition and to enjoin the defendants from soliciting the plaintiff’s customers, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Berke, J.), dated January 18, 1996, as denied its motion to vacate a stipulation of settlement entered into in open court on June 21, 1995.
Ordered that the appeal is dismissed, without costs or disbursements.
The order dated January 18, 1996, was superseded by an order of the same court dated October 1, 1996, which, in effect, granted reargument and thereupon adhered to the original determination (see, Broida v Bancroft, 103 AD2d 88, 93; Alpert v Alpert, 20 AD2d 560). The issues raised on this appeal have been considered on the appeal from the order made upon reargument (see, React Serv. v Rindos, 243 AD2d 552 [decided herewith]). Miller, J. P., Ritter, Krausman and Goldstein, JJ., concur.